10

11

12

13

14

15

16l

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DEBRA BlSl-IOP,

Plaintiff,

VALLEY MEDICAL CENTER,

Det`erldant.

 

 

CASE NO. C18~0885JLR

ORDER

This matter comes before the court on a limited referral from the Ninth Circuit

Court ot`Appeals. The Ninth Circuit asks the court to determine vvhether Plaintifi` Debra

B`ishop’s in forma pauperis (“IFP”) status should continue on appeal or whether, instead,

it should be revoked because her appeal is frivolous or taken in bad faith. Urlder 28

U.S.C. § 1915(a)(3)? an appeal may not be taken IFP if the trial court certifies in Writing

that it is not taken in good faith or is frivolous See 28 U.S.C. § 1915(a)(3); I-looker v.

Am. Airlines, 302 F.3d 10.91, 1092 (9th Cir. 2002).

//

ORDER - 1

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

The court hereby certifies that this appeal is frivolous An appeal is frivolous if it
lacks an arguable basis in either law or fact. See Martin v. Sias, 88 F.3d 774, 775 (9th
Cir. 1996). The court concludes that Ms. Bishop’s appeal lacks an arguable basis in law
and is therefore frivolous Accordingly, IFP status should be revoked on appeal.

l alia

oates this jim day OrF@bruary, 2019.
"J"}Mss L. "oBART

United Stat s District J'udge

  

 

ORDER - 2

 

 

